IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                  June 27, 2008
                                 No. 07-11045
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

v.

ENCARNACION CASTILLO, JR,

                                            Defendant-Appellant.


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 2:94-CR-56-ALL


Before GARZA, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
      Encarnacion Castillo, Jr., appeals the 24-month sentence imposed by the
district court following the revocation of his supervised release. He argues that
the district court failed to properly weigh the factors of 18 U.S.C. § 3553(a) when
imposing the statutory maximum sentence, thereby rendering his sentence
unreasonable.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-11045

      Because Castillo did not object to his sentence in the district court, review
is limited to plain error. See United States v. Lopez-Velasquez, ___ F.3d ___, Nos.
07-10151, 07-10321, 2008 WL 1874577 at *1 (5th Cir. Apr. 29, 2008). The
district court considered the policy statements of Chapter 7 and determined that
the facts of the instant case warranted a sentence above the recommended
range. Castillo’s probation officer testified for sentencing purposes, revealing
that Castillo tested positive for cocaine on one occasion and did not submit a
urine specimen on another occasion. Castillo has not shown that his revocation
sentence is unreasonable or plainly unreasonable. United States v. Hinson, 429
F.3d 114, 120 (5th Cir. 2005). Therefore, the district court did not plainly err in
imposing Castillo’s sentence.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2